Citation Nr: 1015535	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current hearing loss disability was incurred in or otherwise 
the result of active service.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in March 
2008, which is clearly prior to the May 2008 rating decision 
that is the subject of this appeal.  In pertinent part, this 
letter informed the Veteran of what was necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2008 letter included 
information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing indicates he 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  Moreover, he was 
accorded a VA medical examination regarding this case in May 
2008 which included an opinion that addressed the etiology of 
the current hearing loss disability supported by stated 
rationale.  The examiner also provided a supplemental opinion 
in August 2008.  As these opinions were based upon both a 
medical evaluation of the Veteran, and an accurate 
understanding of his medical history based upon review of his 
VA claims folder, the Board finds they are supported by an 
adequate foundation.  No competent medical evidence is of 
record which specifically refutes the findings of this 
examination, and the Veteran has not otherwise identified any 
prejudice therein.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  Therefore, while the 
Veteran as a layperson is competent to report impaired 
hearing, he is not competent to describe hearing loss or a 
hearing loss disability as defined by VA regulations as this 
requires specific testing and results.

The Veteran essentially contends he currently has bilateral 
hearing loss due to in-service noise exposure.  He also 
reported post-service occupational noise exposure from 
construction work with use of ear protection when operating 
the equipment.  He denied any recreational noise exposure.  
Further, he indicated that his hearing loss may also be due 
to an in-service head trauma.  He has not identified, nor 
does the record otherwise indicate, any other basis for a 
grant of service connection.

In this case, the Veteran does currently have a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  For example, the 
April 2008 VA audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
10
10
20
45
21.25
LEFT
10
10
15
30
45
25

Speech recognition scores were 96 percent for the right ear, 
and 100 percent for the left ear.  As the threshold level for 
both ears is in excess of 40 decibels at 4000 Hertz, he does 
have a hearing loss disability for VA purposes.

Despite the foregoing, the Board finds that the preponderance 
of the competent medical and other evidence of record is 
against a finding that the Veteran's current hearing loss 
disability was incurred in or otherwise the result of active 
service.  

The Board notes that there was no indication of a hearing 
loss disability pursuant to 38 C.F.R. § 3.385, nor evidence 
of hearing loss pursuant to Hensley, supra, in the Veteran's 
service treatment records.  For example, audiological 
evaluation conduct as part of his September 1984 separation 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
20
20
LEFT
5
10
10
15
20
15

Moreover, as part of a Report of Medical History completed in 
conjunction with the separation examination, the Veteran 
checked the box to indicate he had not experienced hearing 
loss.  

The Board further notes that there is no competent medical 
evidence of a hearing loss disability for VA purposes until 
the May 2008 VA audiological examination, more than 20 years 
after the Veteran's separation from active service.  As such, 
he is clearly not entitled to a grant of service connection 
pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307 
or 3.309(a).  In addition, this is probative evidence against 
the current disability being directly related to active 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The Veteran's service treatment records do confirm he was 
treated for a head injury in February 1984.  However, no 
competent medical opinion is of record which relates the 
current hearing loss disability to this injury or any other 
confirmed event of active service.  In fact, the May 2008 VA 
examination, and supplemental August 2008 opinion form the 
same examiner, contain opinions against such a finding.  

The May 2008 examination report reflects the examiner opined 
that bilateral hearing loss was less likely as not (less than 
50/50 probability) caused by or a result of military noise 
exposure.  In support of this opinion, the examiner noted 
that a review of the pure tone thresholds from enlistment and 
separation from service show a 10 decibel progression only at 
6000 Hertz bilaterally.  The examiner also noted that it was 
as likely as not that occupational noise exposure was a 
contributing factor to the Veteran's bilateral hearing loss.  
In the August 2008 VA medical opinion, the examiner found 
that it was not as likely as not that the Veteran's hearing 
loss was related to noise exposure or head trauma while in 
the military.  The examiner noted that separation hearing 
test performed 7 months after the head trauma was incurred, 
and after military noise exposure ended, revealed normal 
hearing.  Further, the examiner stated that exposure to 
either impulse sounds or continuous exposure could cause a 
temporary threshold shift, but that this disappeared in 16 to 
48 hours after exposure to loud noises.  Impulse sounds may 
also damage the structure of the inner ear resulting in an 
immediate hearing loss, while continuous exposure to loud 
noise could also damage the structure of the hairs cells 
resulting in hearing loss.  If the hearing did not recover 
completely from a temporary threshold shift, a permanent 
hearing loss exists.  Since the damage was done when exposure 
to noise, a normal audiogram subsequent to the noise exposure 
would verify that the hearing had recovered without permanent 
loss.

In other words, the VA examiner stated that the Veteran's 
current hearing loss disability is such that if it were 
incurred in or otherwise the result of active service, there 
would have been evidence on the audiological evaluation 
conducted in conjunction with his September 1984 separation 
examination.  As there was no such evidence on this 
evaluation, the examiner concluded that the current hearing 
loss disability was not etiologically related to service, to 
include the confirmed head injury therein.  Thus, the stated 
rationale is consistent with the confirmed events of the 
Veteran's medical history.  Moreover, the Board has already 
determined that this VA examiner's opinions are supported by 
an adequate foundation, and are adequate for resolution of 
this case.  Consequently, the Board concludes that the 
preponderance of the evidence is against this service 
connection claim, and it must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


